                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Tile Shop Holdings, Inc.,                                Case No. 17-cv-776 (ADM/TNL)

                         Plaintiff,

 v.                                                                    ORDER

 Allied World National Assurance Company,

                         Defendant.


         This matter is before the Court on the parties’ joint motion concerning sealing pursuant to

Local Rule 5.6 (ECF No. 69). Upon careful consideration of the motion filed and the related sealed

document, IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding Continued

Sealing, (ECF No. 69), is GRANTED.

      1. The Clerk is directed to keep this document sealed: ECF No. 61.


Date: November 7, 2018                                        s/ Tony N. Leung
                                                      Tony N. Leung
                                                      United States Magistrate Judge
                                                      District of Minnesota
